          Case 6:19-cv-01101-JWB Document 89 Filed 09/15/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

CRAIG A. BATES and
KARLA R. BATES,

                       Plaintiffs,

v.                                                                Case No. 19-1101-JWB

GUY M. FLEMMING, GUYCAT, LLC, and
KATHRYN L. MAKEKAU,

                       Defendants.

                                MEMORANDUM AND ORDER

       This matter comes before the court on Plaintiffs’ motion for default judgment against

Kathryn Makekau (Doc. 88). Upon review of the docket, it is clear that Plaintiffs have not obtained

a clerk’s entry of default as required under Federal Rule Civil Procedure 55. “Entry of default by

the clerk is a necessary prerequisite that must be performed before a district court is permitted to

issue a default judgment.” Watkins v. Donnelly, 551 F. App'x 953, 958 (10th Cir. 2014).

       Therefore, Plaintiffs’ motion for default judgment is denied without prejudice to refiling

after obtaining the clerk’s entry of default.



IT IS SO ORDERED. Dated this 15th day of September 2021.

                                                     __s/ John W. Broomes__________
                                                     JOHN W. BROOMES
                                                     UNITED STATES DISTRICT JUDGE




                                                 1
